DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19, 23-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a teardrop-shaped recess” in Line 12.  The metes and bounds of where a shape begins to be the shape of a teardrop and where the boundary ends or stops being a shape of a teardrop are not clearly delineated.  Examiner suggests clearly setting forth the elements/features that make up the shape for each of the recess and perimeter.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Phebus et al. (US Pub. No. 2012/0282022 A1).
Phebus et al. (“Phebus”) discloses a method of providing a substrate (531, 631) having a working surface, wherein the working surface extends along a reference plane (Figs. 5-7D).  The method further includes cutting the substrate with a rotating end mill (536) to form a recess in the substrate (¶¶ 0100, 0107), and during the cutting, causing the rotating end mill to move along a cutting path relative to the substrate (Fig. 5; 539-542).  That is, the removal of material from the cutout forms the recess.  The cutting path includes a path portion that is inclined relative to the reference plane (Fig. 5; 539-542).  That is, the reference plane only needs to be arranged perpendicular to the rotation axis of the end mill and be arranged such that the working surface is along said reference plane.  The cutting path (Fig. 5; 539-542) is inclined relative to a reference plane perpendicular to the rotation axis of the end mill orientation.  The method further includes forming distinct first and second faces (Figs. 5A, 5B showing a pair of walls 525S connected by a rounded edge) of the recess during the cutting as the rotating end mill moves along the path portion (Fig. 5; 539-542).  The first and second faces (Figs. 5A, 5B) are connected by a rounded edge (Fig. 5B).  The recess also includes a curved surface being formed therein (Figs 5A, 5B; 525R).  As such, the recess is formed as a teardrop-shaped recess having a teardrop-shaped perimeter at the working surface of the substrate (Fig. 5B).
(Claim 12) The rounded edge extends along the path portion (Figs. 5A, 5B).
(Claim 13) The rotating end mill has a truncated base, and wherein the rounded edge is an artifact of the truncated base (Fig. 5A).
(Claim 14) The rounded edge has a terminus at the teardrop-shaped perimeter (Figs. 5A, 5B).
(Claim 15) The rounded edge has a terminus at the base (Fig. 5A).
(Claim 16) The recess has a base, and the rounded edge has one terminus at the teardrop-shaped perimeter and another terminus at the base (Figs. 5A, 5B).
(Claim 18) The rounded edge exhibits a curvature of constant radius in a cross-sectional plane parallel to the reference plane but not in a cross-sectional plane that is perpendicular to both the first and second faces (Figs. 5A, 5B).
Claims 11-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Chihara et al. (US Patent No. 7,021,873 B2).
Chihara et al. (“Chihara”) discloses a method of providing a substrate (10) having a working surface, wherein the working surface extends along a reference plane (parallel to surface 11b).  The method further includes cutting the substrate with a rotating end mill (30) to form a recess in the substrate (Figs. 10-18), and during the cutting, causing the rotating end mill to move along a cutting path relative to the substrate (Fig. 10-12, 15, 17-19).  That is, the removal of material from the cutout forms the recess.  The cutting path includes a path portion that is inclined relative to the reference plane (e.g., Fig. 10).  That is, the reference plane only needs to be arranged perpendicular to the rotation axis of the end mill and be arranged such that the working surface is along said reference plane.  The cutting path is inclined relative to a reference plane perpendicular to the rotation axis of the end mill orientation (e.g., Fig. 10).  The method further includes forming distinct first and second faces (Fig. 16 showing a pair of walls connected by a rounded edge) of the recess during the cutting as the rotating end mill moves along the path portion.  The first and second faces (Figs. 16, 17) are connected by a rounded 
(Claim 12) The rounded edge extends along the path portion (Fig. 16).
(Claim 13) The rotating end mill has a truncated base, and wherein the rounded edge is an artifact of the truncated base (Fig. 22).
(Claim 14) The rounded edge has a terminus at the teardrop-shaped perimeter (Fig. 16).
(Claim 15) The rounded edge has a terminus at the base (Fig. 16).
(Claim 16) The recess has a base, and the rounded edge has one terminus at the teardrop-shaped perimeter and another terminus at the base (Fig. 16).
(Claim 18) The rounded edge exhibits a curvature of constant radius in a cross-sectional plane parallel to the reference plane but not in a cross-sectional plane that is perpendicular to both the first and second faces (Figs. 10-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 23-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Phebus et al. (US Pub. No. 2012/0282022 A1) in view of Brambs et al. (US Pub. No. 2020/0016669 A1).
Phebus does not explicitly disclose the claimed curvature range.
Brambs discloses a rounded edge having a radius of curvature of at least 10 micrometers as measured in a cross-sectional plane parallel to the reference plane (¶ 0030).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Phebus with a radius of curvature within the range disclosed in Brambs in order to provide strength (reduce load by dispersing forces about the radius) to the rounded edge.
Claims 19, 23-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chihara et al. (US Patent No. 7,021,873 B2) in view of Brambs et al. (US Patent No. 10,449,610 B2) and Cale (US Patent No. 3,863,525).
(Claims 19 and 23) The rotating end mill is a first rotating end mill (30).  The cutting path is a first cutting path, and the path portion is a first path portion (Figs. 10-16).  The method further includes cutting the substrate to enlarge the recess (Figs. 17-19).  During the further cutting, the end mill is rotated and moved along a second cutting path relative to the substrate (Figs. 18, 19).  The second cutting path including a second path portion that is inclined relative to the reference plane (Fig. 17).  Even though Brambs discloses forming distinct third and fourth faces of the enlarged recess during the further cutting as the rotating end mill moves along the second path portion (different passes Figs. 17-19), the faces are not disclosed as being mutually perpendicular or flat.  There is no explicit disclosure that a second end mill is used to perform the further cutting.
Brambs et al. (“Brambs ‘610) discloses a method including a second end mill (10) for milling flat first to fourth surfaces (44-44”, 30, 30’).  The third and fourth faces (30, 44) are nominally flat and perpendicular to each other.  Likewise, first and second faces (33’, 30”) are flat and perpendicular to each other.  The second face and the third face meet along a break line (as indicated by dashed line in Figs. 13d-16f).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Chihara with 
Cale discloses using two different end mills for performing two different operations (Figs. 1-6).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Chihara with the method of using two different end mills for different operations as suggested in Cale in order to better cut flat surfaces and better cut curved surfaces.  Also, one of ordinary skill would recognize that providing a second cutter different from the first may be necessary in case of cutter failure.
 (Claim 24) The enlarged recess has a perimeter, and the break line extends to the perimeter (Chihara Figs. 17-19; Brambs ‘610 as indicated by dashed line in Figs. 13d-16f).
(Claim 25) The enlarged recess has a base, and the break line extends to the base (Chihara Figs. 17-19; Brambs e.g., at bottom of rounded portion 32 in Fig. 7a; Figs. 5b-14b,18a-18f).
(Claim 26) The enlarged recess has a perimeter and a base, and the break line extends from the perimeter to the base (Chihara Figs. 17-19; Brambs ‘610 as indicated by dashed line in Figs. 13d-16f).
(Claim 27) The first rotating end mill is identical in shape to the second rotating end mill (Brambs ‘610 Figs. 1a-3b).
(Claim 29) The first rotating end mill has an orientation during the cutting that is different than that of the second rotating end mill during the further cutting (Chihara Figs. 10-19; Brambs ‘610 Figs. 14a-16f).
Response to Arguments
Applicant’s arguments with respect to the claimed invention have been considered but are moot because the new ground of rejection includes the alleged teardrop-shaped recess.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722